  EXHIBIT 6 –
Collier Declaration
                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF
                                     OKLAHOMA


  UNITED STATES OF AMERICA,

         Plaintiff,
                        v.
                                                           Case No. 6:20-cv-00423-JFH
  JEFFREY LOWE,

  LAUREN LOWE,

  GREATER WYNNEWOOD EXOTIC ANIMAL
  PARK, LLC, and

  TIGER KING, LLC,

         Defendants.



                             DECLARATION OF ANDREW COLLIER

       I am Andrew Collier. I am employed as the Executive Officer for the Environment and
Natural Resources Division (“ENRD”) at the U.S. Department of Justice (“DOJ”).
       As the Executive Officer, I supervise several groups within the Executive Office, two of
which are the Office of the Comptroller and the Office of Information Management.
       One of the functions of the Office of the Comptroller is to review and approve requests
for expenditures involving litigation costs such as deposition transcripts, printing, graphics, and
expert witnesses. After a request for expenditures is approved, the authorization for expenditures
is forwarded to the Justice Management Division, which provides for payment through the U.S.
Department of the Treasury.
       The Office of Information Management (“OIM”), in the regular course of business,
maintains ENRD’s Case Management System (“CMS”), a database that tracks all time spent by

                                                1
ENRD attorneys and paralegals on specific cases. In the regular course of ENRD’s business,
ENRD attorneys and paralegals are required by Division policy to enter into the CMS a case
number, activity code, and work date for each hour worked. ENRD attorneys and paralegals are
required to make these entries at the time of, or shortly after, they perform the work. The
integrity of ENRD’s time data is internally audited twice per year. In the event an ENRD
attorney or paralegal cannot access CMS (i.e., the attorney or paralegal is on travel), ENRD
attorneys and paralegals are required, as a regular course of business, to send an electronic or
paper document directly to OIM for key entry into CMS.
        All attorney and paralegal time data for ENRD, including the Wildlife & Marine
Resources Section, is stored electronically in the CMS, in the regular course of ENRD’s
business.
        The attached document is a true and correct report generated by my staff for the above
captioned case, DJ case number 90-8-11-08395. The labor hours were extracted from the CMS
by the above referenced DJ case number. Attorney and non-attorney labor costs were calculated
using the annual salary for the attorneys and paralegals listed for ENRD for Fiscal Year 2021.
The labor costs include the direct costs from the annual salary as well as a percentage multiplier
to include benefits and overhead costs for the Environment and Natural Resources Division.
        Employees within the Office of the Comptroller and the Office of Information
Management, as part of the normal course of business within the Executive Office, review and
approve, and maintain or have access to all the underlying documentation representing ENRD
costs incurred for all cases, including the Lowe case.
        I have personal knowledge of the process by which all the ENRD cost documentation is
received, reviewed, approved, compiled, and maintained. As the Supervisor of all the employees
who work in the Office of the Comptroller and the Office of Information Management, I am the
records custodian for all the underlying documentation of ENRD costs incurred for the Lowe
case.
        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct.



                                                2
                                                           Digitally signed by Andrew Collier
                                                           Date: 2021.05.28 12:30:42 -04'00'

                                       Andrew T. Collier




Executed this   28th   day of    May           2021, in Washington, D.C.




                                3
                                            DJ Number: 90-8-11-08395



                                          Hourly                 Direct Labor     Indirect    TOTAL Direct Labor
                                        Labor Rate    Hours         Costs          Costs       & Indirect Costs
FY21
 Devon Flanagan                         $     73.63      10.50   $    773.10    $ 1,549.41 $            2,322.51
 Kyle Hogan                             $     34.84      42.00   $ 1,463.36     $ 2,932.79 $            4,396.15
 Briena Strippoli                       $     82.61      40.00   $ 3,304.60     $ 6,622.88 $            9,927.48
 Mary Hollingsworth                     $     78.46      83.50   $ 6,551.71     $ 13,130.56 $          19,682.27
  Total                                                 176.00   $ 12,092.77    $ 24,235.63 $          36,328.41

Total Direct Labor and Indirect Cost:                   176.00 $ 12,092.77      $ 24,235.63   $        36,328.41
